COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00422-CV


KODIAK PRODUCTS CO., INC.                                            APPELLANT

                                        V.

CHARLES H. DEEGEAR, JR. AND                                          APPELLEES
DEEMAXX COMPONENTS, INC.


                                     ----------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 236-252084-11

                                     ----------

             MEMORANDUM OPINION1 AND JUDGMENT

                                     ----------

      We have considered the parties’ first amended agreed motion for remand

for rendition of judgment pursuant to rule of appellate procedure 42.1(a)(2)(B).

See Tex. R. App. P. 42.1(a)(2)(B). It is the court’s opinion that the motion should

be and is granted. Accordingly, we withdraw our judgment dated June 4, 2015,


      1
       See Tex. R. App. P. 47.4.
set aside the trial court’s September 12, 2013 “Second Amended Final

Judgment” without regard to the merits, and remand this case to the trial court to

render judgment by signing the parties’ “Agreed Final Judgment” in the form

attached as Exhibit A to the parties’ first amended agreed motion for remand for

rendition of judgment. See id.

      In accordance with the parties’ agreement, costs of this appeal shall be

paid by the party incurring same, see Tex. R. App. P. 42.1(d), and mandate shall

be issued immediately, see Tex. R. App. P. 18.1(c).

      “Appellees’ Motion for Rehearing” and “Appellant Kodiak Products Co.,

Inc.’s Motion for Rehearing” are denied as moot.



                                                   /s/ Anne Gardner
                                                   ANNE GARDNER
                                                   JUSTICE

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: August 28, 2015




                                        2